Citation Nr: 0624276	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-40 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in April 2004 (PTSD) and 
October 2004 (hearing loss and tinnitus).  Pursuant to the 
veteran's request, a central office hearing was scheduled for 
April 2005.  However, the veteran failed to appear and the 
case is now before the Board for final appellate 
determination.  

Also, additional evidence has been received since the last 
statement of the case was issued in November 2004.  However, 
in its April 2005 informal hearing brief, the veteran's 
representative expressly indicated that local jurisdiction of 
any evidence not yet considered by the agency of original 
jurisdiction was being waived.  Therefore, the Board finds it 
has jurisdiction to proceed with this appeal.  


FINDINGS OF FACT

1.  In-service stressors have not been identified for 
verification for the claim for PTSD.  

2.  The preponderance of the evidence is against finding that 
PTSD is related to service.

3.  Hearing loss was not manifested in service or for 37 
years following service discharge and the preponderance of 
the evidence is against finding that hearing loss is related 
to service.

4.  The preponderance of the evidence is against finding that 
any current tinnitus is related to service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2003 
(PTSD) and June 2004 (hearing loss and tinnitus).  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The June 2004 letter specifically advised the 
veteran and to submit any evidence in his possession 
pertaining to his claims.  Although the September 2003 letter 
did not specifically request the veteran to submit any 
pertinent evidence in his possession, it clearly indicated to 
the veteran that he should do so.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The duty to assist does not require VA to obtain a medical 
nexus opinion with respect to the claim for PTSD as no in-
service stressors have been identified for verification.  
This is so because, despite a report from W.W. Skinner, 
Ed.D., dated in August 2003 which diagnosed PTSD, there is no 
indication in the record that the veteran's PTSD is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In fact, Dr. Skinner opined that the 
veteran "actually suffers from Posttraumatic Stress Disorder 
secondary to several traumatic events that occurred while 
working with the railroad," a job the veteran held after 
service.  Likewise, the Board declines to obtain a medical 
nexus opinion with respect to the veteran's hearing loss and 
tinnitus claims because there is no indication that any 
current disability is associated with service given that 
there is no evidence of pertinent disability in service or 
for over three decades following service.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The record also reflects that the originating agency 
adjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  In the present case, the record does 
not show that the veteran was in combat.  Also, in an October 
2003 statement, the veteran specifically indicated that he 
was not a combat veteran.  Accordingly, his stressors must be 
established by credible supporting evidence.    

In this case, the Board finds that service connection for 
PTSD is not in order.  The problem in this case is that the 
veteran does not allege any in-service stressors.  As 
discussed above, as a non-combat veteran, the veteran's 
service stressors must be established by credible supporting 
evidence.  Yet the veteran has provided no stressor 
information for verification.  The Board emphasizes that, 
throughout the course of his claim and appeal, when asked to 
provide information as to stressors, the veteran has not done 
so.  In particular, the RO sent a PTSD Questionnaire in 
September 2003 which was never returned.  Therefore, in the 
absence of specific stressors/events (which can be verified), 
the Board cannot conclude that the requirements of 38 C.F.R. 
§ 3.304(f) have been met.

Service connection for PTSD is not warranted because the 
preponderance of the evidence does not support a link between 
current symptoms and an in-service stressor.  As noted above, 
the only competent evidence regarding the etiology of the 
veteran's PTSD attributes his current symptoms not to an in-
service stressor but to post-service events.  To the extent 
that the veteran himself has claimed that PTSD is related to 
service, as a layman, he has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As a clear preponderance of the competent evidence of record 
is against a finding of PTSD related to service, including 
due to the lack of identified verifiable in-service 
stressors, the Board finds that service connection for PTSD 
is not warranted. 38 U.S.C.A. § 5107(b).

2.  Hearing Loss

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

The veteran currently has significant hearing loss.  While it 
is not clear that an audiological evaluation from West 
Georgia Medical Center dated in March 2005 satisfied all the 
requirements for hearing evaluation under 38 C.F.R. 
§ 4.85(a), it showed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
100

110
LEFT
90
90
100

105

There is no evidence of hearing loss in service or of hearing 
loss manifested to a compensable degree within one year of 
service.  While again, the audiological evaluations in 
service did not satisfy all the requirements for hearing 
evaluation under 38 C.F.R. § 4.85(a), a comparison of the two 
evaluations, at induction and separation, reveal that the 
veteran's hearing did not worsen in service.  
The veteran's examination at service entry showed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
10
10
5

The examination at service discharge showed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

5
LEFT
0
5
0

0

Service connection for hearing loss is not warranted because 
the preponderance of the evidence does not show that hearing 
loss was incurred in service or may be presumed to have been 
incurred in service.  Significantly, the first pertinent 
post-service medical record is dated in 2005, over 37 years 
post-service discharge.  Evidence of such a prolonged period 
without apparent medical complaint weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the preponderance of the evidence does not support a 
nexus between the veteran's current hearing loss and service.  
The record contains no competent medical opinion which 
provides a nexus between service and current hearing loss.  
While the veteran has suggested that his current hearing loss 
is related to service, as a lay person, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran's current hearing loss is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

3.  Tinnitus

The veteran claims that he currently has ringing in the ears, 
or tinnitus, and that he has had this problem since service.  
There is no medical evidence in the record to support his 
claim.  There is no record of complaint, treatment, or 
diagnosis of tinnitus in service or after service.  
Significantly, the 2005 audiology report from West Georgia 
Health System does not diagnose tinnitus.  

To the extent that the veteran himself has claimed that he 
has tinnitus related to service, as a layman, he has no 
competence to give a medical opinion on a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light of 
the fact that the evidence of record is silent regarding 
tinnitus until a third-century after service, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 5107(b).  The claim 
is denied.




ORDER

Service connection for PTSD is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


